Citation Nr: 0915062	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to July 
1951, during the Korean Conflict Era.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2007 rating decision of the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue was remanded in September 2007 for additional 
development.

A Travel Board hearing was held before the undersigned in 
December 2008; a transcript of that hearing is of record.

At the December 2008 hearing, the Veteran's representative 
appears to have raised the issue of entitlement to service 
connection for a traumatic brain injury.  (See December 2008 
hearing transcript, p. 17).  This matter is referred to the 
RO for appropriate action.

The issues of entitlement to a non-service connected pension 
and service connection for hearing loss and tinnitus have 
been withdrawn, as indicated on page 13 of the hearing 
transcript.  These issues were decided in a September 2007 
Board decision; and, therefore are no longer a part of this 
appeal.  Hence, the Board will not discuss those issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

The Board notes that the personnel records and service 
treatment records are incomplete in this case and are 
unavailable and/or presumed destroyed in a fire.  Attempts to 
obtain them were unsuccessful.  In cases where the veteran's 
service treatment records are, through no fault of his own, 
unavailable, a heightened duty exists to assist the veteran 
in the development of the case.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service treatment records have 
been destroyed or lost, there is a duty to advise the veteran 
to obtain other forms of evidence).  Accordingly, the Board 
will use the best evidence available, such as the rating 
decision that cites or describes missing evidence.  Marciniak 
v. Brown, 10 Vet. App. 198 (1997).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not" engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's DD Form 214 confirms that he served in Korea, 
but it does not show that he was awarded any medals 
indicative of combat, as none of his awards were issued with 
a V device.  In fact, a December 1950 service treatment 
record reflects that the Veteran was not deemed fit for 
combat and that his recommended MOS was that of a truck 
driver or telephone operator.  The Veteran's military 
occupational specialty in Korea was that as a driver hauling 
supplies and ammunition.  (See August 2006 written statement 
from sergeant).  The Veteran's DD 214 reflects he served 5 
months and 3 days of foreign service and that the he was 
assigned to the Headquarters Battery of the 937th Field 
Artillery Battalion.  With regard to the Veteran's status as 
a prisoner of war (POW), a prior compensation application 
reflects that the Veteran denied being a POW.  (See June 2003 
compensation and pension application).  This is further 
supported by the fact that the Veteran's name was not listed 
as a POW in the archival database.  As there is no objective 
evidence showing his actual participation in combat or that 
he was a POW, the Board cannot conclude that the Veteran 
engaged in combat with the enemy for purposes of 
corroborating his claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
Therefore, the law requires that his claimed stressor be 
independently corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

The Veteran's alleged stressor, in essence, was that his 
vehicle ran over a land mine.  He further stated that he was 
allegedly captured by the Koreans where he was mistreated and 
then was sent to Japan.  (See written statement from Veteran 
received in March 2007).  The alleged incident occurred in 
April or May of 1951.  (Id.).  The Veteran submitted a 
written statement from his former sergeant who attested to 
the fact that the Veteran was a driver in the motor pool and 
that he hauled ammunition.  He further stated that the 
Veteran was injured when his truck drove over a mine.  (See 
Written Statement by W.J. dated in August 2006).

The record indicates that, in May 2007, an attempt was made 
to obtain the Veteran's service records by contacting the U. 
S. Army and Joint Services Records Research Center (JSRRC).  
The JSRRC replied and indicated that the records needed to 
respond to the request were fire related and that although 
there were alternate record sources available that could be 
used to reconstruct parts of a lost service record-the 
requested information could not be reconstructed.  The JSRRC, 
however, did furnish a copy of the separation examination.  
In August 2007, a formal finding of a lack of information 
required to corroborate the Veteran's alleged stressor was 
issued.  It was determined that the information required to 
corroborate the stressor was insufficient to send to the 
JSRRC or insufficient to allow for a meaningful research of 
Marine Corps or National Archives and Records Administration 
(NARA) records.  

The record does not indicate that an attempt was made to 
corroborate the Veteran's alleged stressor (i.e., truck drove 
over a land mine) by contacting the JSRRC or any other 
appropriate agency.  

The Board finds that the Veteran has submitted enough 
information, as required by M21-1MR, Part IV, subpart ii, 
I.D.15.c, to conduct a records search with the JSRRC for 
corroboration of the Veteran's reported stressor, to include 
the pertinent unit histories.  The Veteran's DD 214 reflects 
he had 5 months and 3 days of foreign service and that the he 
was assigned to the Headquarters Battery of the 937th Field 
Artillery Battalion.  The alleged incident occurred in April 
or May of 1951.
 
The instant matter must be remanded for stressor verification 
development; and, if a stressor is verified, to afford the 
Veteran a VA examination to determine the nature and etiology 
of any PTSD.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressor(s).  The RO should obtain 
additional information from the Veteran 
regarding the claimed stressors, if 
deemed necessary.  This summary, a copy 
of the Veteran's DD 214 and all 
associated service documents should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315- 3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressor(s).  At a 
minimum unit and organizational histories 
should be obtained in an effort to verify 
the claimed stressor(s).  All records and 
responses received must be associated 
with the claims file. 

3.  If, and only if, an in-service 
stressor is verified, the Veteran should 
be afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability, to include 
PTSD, found to be present.  The RO is to 
inform the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If the 
examiner diagnoses the Veteran as having 
PTSD, then the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
the following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
Veteran's verified in-service 
stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



